PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/017,305
Filing Date: 25 Jun 2018
Appellant(s): McCombie et al.



__________________
Michael A. Whittaker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to Appellant’s argument concerning the definition of pulse arrival times (PAT), the claim does not provide the definition of PAT as recited in Appellant’s Brief. Thus, the claims are not limited to the definition argued by Appellant. Further, the claim does not positively limit the measurement of the sensor device to pulse arrival time as the claim recites: a sensor device configured to measure sensor data indicative of pulse arrival time. As Appellant admits, PTT is indicative of PAT as PTT is one value of PAT (Page 4, line 23 of Appellant’s Brief).
In response to Appellant’s argument that Banet does not disclose a method of determining calibration values for use in continuous blood pressure measurement based on pulse wave velocity, Banet determines calibration values for use in continuous blood pressure measurement (abstract: calculating a blood pressure value using a mathematical model that includes PTT and the patient’s arterial properties; and paragraphs [0007] and [0011]). Banet uses an optical sensor to measure arterial properties and an electrical sensor and calculates a blood pressure value using a 
While Appellant’s Brief discusses PEP, the claim of record does not mention PEP.
The continuous blood pressure measurement of claim 1 is “based on pulse wave velocity”. That is, under the BRI, the blood pressure measurement for which the claimed method is used is based on pulse wave velocity. Banet’s blood pressure value uses a mathematical model that includes PTT (part of PAT) and the patient’s arterial properties (pulse wave velocity would be an arterial property of the patient). The blood pressure measurement of Banet includes pulse wave velocity as set forth in paragraph [0011] of Banet. Consequently, Banet discloses a method of determining patient-specific calibration values for use in a continuous blood pressure measurement based on pulse wave velocity, as claimed.  
In response to Appellant’s assertion that pulse wave velocity (PWV) is the subject of the present claims (Page 4, second to last line of Appellant’s Brief), the subject of the method claim is to determine patient-specific calibration values. The claimed positioning steps of the sensor device and inflatable cuff device and the claimed receiving step of the sensor data and waveform “indicative of cuff pressure” do not mention pulse wave velocity. The determining step mentions that a processor is used to determine one or more coefficients “which relate PWV to mean arterial pressure (MAP)”. Thus, Appellant’s assertion that pulse wave velocity is the subject of claim 1 isn’t accurate as the continuous measured blood pressure is based on pulse wave velocity and the determined calibration values simply relate PWV to MAP. 

	The basic premise of the Final Office Action rejection under 35 USC 103 is that Banet discloses a method of determining patient-specific calibration values for use in a continuous blood pressure measurement. Banet discloses the claimed positioning and receiving steps; but, differs from the claimed invention in that coefficients or calibrations are not explicitly described as relating pulse wave velocity to mean arterial pressure. The secondary reference to Karst teaches that pulse wave velocity or blood pressure can be estimated from the determination of pulse arrival times (paragraph [0005] of Karst: PAT is used to estimate PWV; and arterial blood pressure is estimated based on pulse wave velocity). Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method of Banet to use Pulse Wave Velocity as the patient’s arterial properties to calculate the blood pressure value. The Pulse Transit Time article by Geddes teaches that PPT and PWV, respectively were shown to have a correlation with systolic blood pressure and are suitable for indirect blood pressure measurement (e.g., abstract of Pulse Transit Time article) and that pulse wave velocity varies non-linearly with diastolic blood pressure (e.g., page 3, second column of Pulse Transit Time 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., PEP) are not recited, or are broadly recited (“based on PWV” and “which relate to PWV to mean arterial pressure (MAP)) in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Banet discloses the positioning and receiving steps of the claimed invention. Banet also uses a processor to determine one or more coefficients which relate PPT and the patient’s arterial properties. The combination of Banet, Karst, and the Pulse Transit Time article teach that the coefficients or calibrations can relate PWV to arterial pressure in a non-linear relationship.


Respectfully submitted,
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/ALLEN PORTER/Primary Examiner, Art Unit 3792     

                                                                                                                                                                                                   /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.